Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/305,678 filed 7/13/21. Claims 1-20 are pending with claims 1, 8 and 15 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,882 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘882 patent with some minor changes in wording/terminology. The instant application and the ‘882 patent teach a device, method and non-transitory computer-readable medium containing one or more memories; and one or more processors, coupled to the one or more memories, configured to: harvest, based on the device being in a first state, energy from a first signal received from a near-field communication (NFC) device, wherein the device includes a power source that does not provide power to another component of the device when the device is in the first state; use the harvested energy to transmit a second signal to the power source; cause, based on the second signal, the device to be in a second state, wherein the power source provides power to the other component when the device is in the second state; and perform, based on the device being in the second state, one or more operations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koeppel et al. US 2019/0190568 A1.
Koeppel teaches:
With respect to claim 1, A method, comprising: harvesting, by a device that is in a first state, energy from a first signal received from a near-field communication (NFC) device ([0043] receipt of request signal from transaction terminal), wherein the device includes a power source ([0014], [0027]; fig. 1B, transaction card including a controller, battery and at least one other component such as a secure element) that does not provide power to another component of the device when the device is in the first state ([0018]; fig. 1B, battery does not provide power to the secure element when card is in a first, unpowered state); using, by the device, the harvested energy to transmit a second signal to the power source; causing, by the device and based on the second signal, the device to be in a second state, wherein the power source provides power to the other component when the device is in the second state; and performing, by the device and based on the device being in the second state ([0050] 

With respect to claim 2, The method of claim 1, wherein the one or more operations include conducting a transaction ([0051] transaction is performed in the powered state).  

With respect to claim 3, The method of claim 1, further comprising: determining a set of conditions for causing the device to be in the first state, wherein the set of conditions are associated with at least one of: conducting a transaction, detecting an expiration of a time period, or performing an update operation; and    causing the device to be in the first state when a particular condition of the set of conditions is satisfied ([0048]-[0049] NFC device 205 may determine whether to perform transaction in powered or unpowered mode based on a time threshold).  

With respect to claim 7, The method of claim 1, wherein the one or more operations include at least one of: transferring user data from the NFC device to the device, updating an application stored on the device, or synchronizing data between the device and the NFC device ([0018] secure element may use power from NFC field to load an application, unload an application, configure an application, etc.).  

With respect to claim 8, A device, comprising: one or more memories ([0031] secure element 240); and one or more processors ([0029] processing component of management component 230; [0039] processor 320), coupled to the one or more memories, configured to: harvest, based on the device being in a first state, energy from a first signal received from a near-field communication (NFC) device ([0043] receipt of request signal from transaction terminal), wherein the device includes a power source ([0014], [0027]; fig. 1B, transaction card including a controller, battery and at least one other 

With respect to claim 9, The device of claim 8, wherein the one or more operations include conducting a transaction ([0051] transaction is performed in the powered state).  

With respect to claim 10, The device of claim 8, wherein the one or more processors are further configured to: 39PATENT Attorney Docket No. 0104-0330C1 determine a set of conditions for causing the device to be in the first state, wherein the set of conditions are associated with at least one of: conduct a transaction, detect an expiration of a time period, or perform an update operation; and cause the device to be in the first state when a particular condition of the set of conditions is satisfied ([0048]-[0049] NFC device 205 may determine whether to perform transaction in powered or unpowered mode based on a time threshold).  

With respect to claim 14, The device of claim 8, wherein the one or more operations include at least one of: transferring user data from the NFC device to the device, updating an application stored on the device, or synchronizing data between the device and the NFC device ([0018] secure element may use power from NFC field to load an application, unload an application, configure an application, etc.).  



With respect to claim 16, The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to conduct a transaction ([0051] transaction is performed in the powered state).  

With respect to claim 17, The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: determine a set of conditions for causing the device to be in the first state, wherein the set of conditions are associated with at least one of: conduct a transaction, detect an expiration of a time period, or perform an update operation; and cause the device to be in the first state when a particular condition of the set of conditions is satisfied ([0048]-[0049] NFC .  

Allowable Subject Matter
Claims 4-6, 11-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 4 and all its dependencies. wherein the one or more operations include conducting a transaction; and the method further comprising: causing the device to be in the first state when information indicating that the transaction has been successfully conducted is received and including all the limitations of claim 1 from which it depends.  With respect to claim 5 and all its dependencies, further comprising: causing the device to be in the first state after an expiration of a time period, wherein the time period starts at a time that the device enters the second state and including all the limitations of claim 1 from which it depends. With respect to claim 6 and all its dependencies, wherein a time period starts at a time that the device enters the second state, and wherein an expiration of the time period is associated with causing the device to be in the first state; and the method further comprising: determining that information indicating that a transaction has been successfully conducted is not received until the expiration of the time period; and maintaining, based on determining that information indicating that the transaction has been successfully conducted .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH